GUARANTY GUARANTY dated as of November 10th, 2009 ("Guaranty") made by Décor Products International, Inc. (F/K/A Murals by Maurice, Inc.), a Florida corporation with offices at No. 6 Economic Zone, Wushaliwu, Chang’an Town, Dongguan, Guangdong Province, P.R. China (the "Guarantor"), in favor of the Chinese Investors, individuals located in the Peoples Republic of China (the "Lender") attached in Exhibit A for certain loans made to the Guarantor’s wholly owned subsidiary located in China and known as Donguan CHDITN Paper Co.
